DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21, 23, and 39 have been amended. Claim 33 has been cancelled. Claim 41 is new. Claims 21-32 and 34-41 are pending.  
Status of Previous Rejections

The rejections of Claims 23 and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendment.
The rejections of Claims 21-22, 24, 26-28, and 30-34 under 35 U.S.C. 103 as being unpatentable over US’569 (US 2014/0138569) have been withdrawn in view of the amendment and argument.
The rejections of Claims 23, 25 and 29 under 35 U.S.C. 103 as being unpatentable over US’569 (US 2014/0138569), as applied to claim 21 above, and further in view of US’085 (US 2014/0251085) have been withdrawn in view of the amendment and argument.
The rejection of Claim 39 under 35 U.S.C. 103 as being unpatentable over Bahgat (Journal of Alloys and Compounds, 2008, Vol 466, Page 59-66, hereinafter “Bahgat”) has been withdrawn in view of the amendment and argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733